Case 19-08021-TLS   Doc 1   Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document     Page 1 of 15
Case 19-08021-TLS   Doc 1   Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document     Page 2 of 15
Case 19-08021-TLS   Doc 1   Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document     Page 3 of 15
Case 19-08021-TLS   Doc 1   Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document     Page 4 of 15
Case 19-08021-TLS   Doc 1   Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document     Page 5 of 15
Case 19-08021-TLS   Doc 1   Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document     Page 6 of 15
Case 19-08021-TLS   Doc 1   Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document     Page 7 of 15
Case 19-08021-TLS   Doc 1   Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document     Page 8 of 15
Case 19-08021-TLS   Doc 1   Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document     Page 9 of 15
Case 19-08021-TLS   Doc 1    Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document      Page 10 of 15
Case 19-08021-TLS   Doc 1    Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document      Page 11 of 15
Case 19-08021-TLS   Doc 1    Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document      Page 12 of 15
Case 19-08021-TLS   Doc 1    Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document      Page 13 of 15
Case 19-08021-TLS   Doc 1    Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document      Page 14 of 15
Case 19-08021-TLS   Doc 1    Filed 09/03/19 Entered 09/04/19 09:19:09   Desc Main
                            Document      Page 15 of 15
